(1) Conversations over the telephone, when the voice is recognized *Page 468 
and when they are between parties such as to render the conversations relevant, are admissible in evidence. 6 Mayf. Dig. p. 359, § 64. In this case, the witness, at the time he was testifying, said he knew then that the party to whom he had been talking over the 'phone was the defendant. This rendered the testimony competent.
(2) The objection to the testimony by Stokes as to the cashing of other checks for defendant and arrangements for payment to a negro boy to be sent, being made over the 'phone, came too late; the answer having been already given, and no motion being made to exclude.
(3) The proper predicate having been laid, the confessions of the defendant made in the presence of the various witnesses testifying thereto were properly admitted; the corpus delicti having been proven by the witness A.W. Allen, who identified the check described in the indictment and testified that he had not signed his name to it or authorized any one else to do so.
(4) This assignment has already been disposed of under the first assignment.
(8) Evidence that accused had forged or uttered other instruments similar to the one described in the indictment is admissible against him on a trial for forgery, for the purpose of showing the intent with which the act charged was committed. McDonald v. State, 83 Ala. 46, 3 So. 305; Ingram v. State,39 Ala. 247, 84 Am. Dec. 782; Gassenheimer v. State, 52 Ala. 313.
(9) Charge No. 1 requested by the defendant was the affirmative charge and was properly refused.
(10) Charges 2, 4, and 8 were fully covered by the court's general charge and the written charges given at the request of the defendant. The general charge of the court was a clear, concise statement of the law as applied to the facts, and, when taken in connection with the written charges given at the request of the defendant, every instruction to which the defendant was entitled was fairly and fully presented to the jury.
We find no error in the record, and the judgment is affirmed.
Affirmed.